DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3 and 7-20 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 07/01/2022 are acknowledged.  Claims 3 and 8-11 remain withdrawn, as being drawn to an unelected invention or specie. Claims under consideration in the instant office action are claims 1-2, 7, and 12-20.
 Applicants' arguments, filed 07/01/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (WO 2008/070350, as disclosed in IDS) in view of Imam (Neuroprotective Efficacy of a New Brain-Penetrating C-Abl Inhibitor in a Murine Parkinson’s Disease Model, Ptos One, 2013, 8(5), pp. 157-163, as disclosed in IDS).
Rejection
Fernandez is drawn towards the drug design of small-molecule inhibitors (see abstract).  Fernandez teaches protein ligands of formula 1, including imatinib derivatives with C-kit and c-Abl specificity (paragraphs 0010, 0213, see Example 1).  Fernandez teaches the following compound, WBZ6 (paragraph 00133):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fernandez teaches that for compounds of formula 1, R3 can be isoxazolyl (see claim 1).  Regarding claims 12 and 15-20, as amended on 03/18/2022, Fernandez teaches such active compounds as a free base or pharmacologically acceptable salt, which can be formulated for oral administration (paragraphs 00149-00151). 
	Fernandez does not teach a compound of Formula (I) wherein Cy1 is isoxazolyl substituted with a methyl group.  Fernandez does not teach treating Parkinson’s disease by administering a compound of Formula (I).
Imam is drawn towards regulation pathways of Parkinson’s disease (see abstract).  Imam teaches that mutations in parkin, an E3 ubiquitin ligase, are the most common cause of autosomal-recessive Parkinson’s disease (PD) (see abstract).  Imam teaches that c-Abl inhibition prevented tyrosine phosphorylation of parkin and restored its E3 ligase activity and cytoprotective function both in vitro and in vivo (see abstract). Imam teaches that tyrosine phosphorylation of parkin by c-Abl is a major post-translational modification that leads to loss of parkin function and disease progression in sporadic PD (see abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a compound of Formula (I) wherein Cy1 is isoxazolyl substituted with a methyl group, as suggested by Fernandez, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Fernandez teaches that an imatinib derivative can be substituted with an isoxazolyl group at the R3 position and retain its ability in C-kit and c-Abl inhibition (see claim 1), with a reasonable expectation of success absent evidence of criticality of the particular steps.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to formulate a compound of Formula (I) wherein the isoxazolyl group is substituted with a methyl group since although Kraft teaches a similar compound, In re Lohr and Spurlin (137 USPQ 548) teaches: 
When a new compound so closely related to a prior art compound as to be structurally obvious is sought to be patented based on the alleged greater effectiveness of the new compound for the same purpose as the old compound, clear and convincing evidence of substantially greater effectiveness is needed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Parkinson’s disease by administering a compound of Formula (I), as suggested by Imam, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since imatinib derivatives can be utilized as c-Abl ligands as taught by Fernandez, and Imam teaches that tyrosine phosphorylation of parkin by c-Abl is a major post-translational modification that leads to loss of parkin function and disease progression in sporadic PD (see abstract), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Response to Arguments
Applicant argues that the Office has not identified a reason for selecting WBZ6, other than structural similarity, and thus it is relying on impermissible hindsight, Otsuka, 678 F.3d at 1292 (holding that the prior art must provide some reason or motivation to select the lead compound, and that selecting a prior art compound out of mere structural similarity to claimed compounds constitutes impermissible hindsight).  The Examiner respectfully disagrees since Fernandez teaches the following compound, WBZ6, and a method of synthesizing such compound (paragraphs 00129-00133):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

One of ordinary skill in the art would thus be motivated to select Compound WBZ6 as a lead compound since Fernandez teaches WBZ6 as an exemplified embodiment of the genus of compounds disclosed by Fernandez and provides an exemplary synthesis of WBZ6.  Additionally, Applicant has conceded in their response, filed 03/302021, that “the broad genus of imatinib variants that Fernandez identifies at the beginning of the Specification does not teach that compounds within that genus would be superior kinase inhibitors-instead, they represent the space of substitutions that are to be explored and evaluated. Without any indication of these compounds' activity, this statement provides nothing more than motivation to try.” (see Applicant’s Response, filed 03/30/2021, first paragraph, pg. 11).
Applicant also argues that one of ordinary skill in the art would not have had a reason to replace the nonpolar methyl group of Fernandez's WBZl with 5-membered heteroaryl groups as instantly claimed, since Fernandez explicitly teaches the importance of the nonpolar group and therefore teaches away from replacing the nonpolar group with any 5-membered heteroaryl group as claimed, as such a compound would have been expected to lose the advantages of the methylated compound. See MPEP 2143.1.B (citing Eisai, 533 F.3d 1353) ("The Federal Circuit affirmed the district court's summary judgment of nonobviousness, stating that no reason had been advanced to modify the prior art compound in a way that would destroy an advantageous property.").  The Examiner respectfully disagrees since although Fernandez may teach advantages of a methyl group, Fernandez does explicitly teach variation with heteroaryl groups at the R3 position (see claim 1).  One of ordinary skill in the art would thus be motivated to try other substituents recited by Fernandez, including isoxazolyl.
Applicant also argues that Fernandez claim 1 does not recite c-Kit, c-Abl, inhibition, or activity. Nor does Fernandez provide any activity data on an isoxazolyl compound, let alone data on a compound with an isoxazolyl group at the R3 position. Therefore, Fernandez does not teach what the Office alleges.  The Examiner respectfully disagrees since Fernandez is not required to reduce to practice or provide data for compounds that are rendered obvious by the prior art.  Fernandez teaches protein ligands of formula 1, including imatinib derivatives with C-kit and c-Abl specificity, such as compounds of formula 1 recited in claim 1 of Fernandez (paragraphs 0010, 0213, see Example 1, claim 1).
Applicant also argues that the Office has not demonstrated how Fernandez would have motivated the "specific molecular modifications" needed to arrive at the instantly elected species. Pfizer v. Teva, 555 Fed. Appx. 961 ("a vague suggestion in the prior art pointing to a broad class of compounds, without any teaching particularly identifying isobutyl among the millions of potential compounds, is not a teaching of 'specific molecular modifications' required by ... precedent." (citing Takeda, 492 F.3d at 1356)).  The Examiner respectfully disagrees since Fernandez does explicitly teach variation with heteroaryl groups, including isoxazolyl at the R3 position among a small group of substituents (see claim 1).  One of ordinary skill in the art would thus be motivated to try other substituents recited by Fernandez, including isoxazolyl.
Applicant also argues that the lack of data on meta-substituted compounds (WBZ5 and WBZ6) would have dissuaded a person of ordinary skill in the art from stopping the ring walk at meta.  The Examiner respectfully disagrees since Fernandez is not required to reduce to practice or provide data for compounds that are rendered obvious by the prior art.  Fernandez teaches that for compounds of formula 1, R3 can be isoxazolyl, and it would have been obvious to one of ordinary skill in the art to formulate a compound of Formula (I) wherein the isoxazolyl group is substituted with a methyl group since although Kraft teaches a similar compound, In re Lohr and Spurlin (137 USPQ 548) teaches: 
When a new compound so closely related to a prior art compound as to be structurally obvious is sought to be patented based on the alleged greater effectiveness of the new compound for the same purpose as the old compound, clear and convincing evidence of substantially greater effectiveness is needed.
Applicant also argues that the claimed invention demonstrates unexpected results.  The Examiner respectfully disagrees since Fernandez teaches protein ligands of formula 1, including imatinib derivatives with C-kit and c-Abl specificity (paragraphs 0010, 0213, see Example 1).  Additionally, one of ordinary skill in the art would expect that certain imatinib derivatives would provide improved activity in Abl inhibition (see Example 2).  Thus, results of improved activity in Abl inhibition would not be novel or non-obvious over the teachings of the prior art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (WO 2008/070350, as disclosed in IDS) and Imam (Neuroprotective Efficacy of a New Brain-Penetrating C-Abl Inhibitor in a Murine Parkinson’s Disease Model, Ptos One, 2013, 8(5), pp. 157-163, as disclosed in IDS) as applied to claims 1, 2, 7, 12, and 15-20 above, and further in view of Badaway (Salt Selection for Pharmaceutical Compounds, Salt Selection for Pharmaceutical Compounds, 20008, pp. 63-80).
The teachings of Fernandez and Imam are presented above.
Fernandez and Imam do not teach a compound of Formula (I) in the form of a methanesulfonic acid salt.
	Badaway is drawn towards the salt formation of pharmaceutical compounds (see Introduction).  Badaway teaches methansulfonate salts as an alternative to hydrochloride salts, which can often provide aqueous solubilities significantly higher than the free base or hydrochloride salt form (pg. 75, fourth paragraph).
	It would have been obvious to one of ordinary skill in the art to formulate a compound of Formula (I) in the form of a methanesulfonic acid salt, as suggested by Badaway, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since formulating a compound of Formula (I) in the form of a methanesulfonic acid salt would provide increased aqueous solubility as taught by Badaway, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (WO 2008/070350, as disclosed in IDS) in view of Imam (Neuroprotective Efficacy of a New Brain-Penetrating C-Abl Inhibitor in a Murine Parkinson’s Disease Model, Ptos One, 2013, 8(5), pp. 157-163, as disclosed in IDS) as applied to claims 1, 2, 7, 12, and 15-20 above, and further in view of Saal (Pharmaceutical salts: A summary on doses of salt formers from the Orange Book, European Journal of Pharmaceutical Sciences, 2013, 49, pp. 614-623).
The teachings of Fernandez and Imam are presented above.
Fernandez and Imam do not teach a compound of Formula (I) in the form of a succinic acid salt.
	Saal is drawn towards an overview of salt formation of active pharmaceutical ingredients (see abstract).  Saal teaches that succinate salts have been FDA approved for oral administration for a number of drugs (pg. 620, left column, seventh paragraph).
	It would have been obvious to one of ordinary skill in the art to formulate a compound of Formula (I) in the form of a succinic acid salt, as suggested by Saal, and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since formulating a pharmaceutical active in the form of a succinate salt is conventionally practiced in the art as taught by Saal, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 1-2, 7, and 12-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        

/JARED BARSKY/Primary Examiner, Art Unit 1628